              Case 18-12012-LSS          Doc 378    Filed 11/16/18      Page 1 of 1

                    IN THE UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF DELAWARE


In re                                                      Chapter 11

OPEN ROAD FILMS, LLC, a Delaware limited                   Case No. 18-12012 (LSS)
liability company, et al.,
                                                           (Jointly Administered)
                              Debtors.


                MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
admission pro hac vice of Stephan Hornung of Luskin, Stern & Eisler LLP, Eleven Times
Square, 8th Avenue & 41st Street, New York, New York 10036 to represent Viacom International
Inc. in connection with the above-captioned proceeding.

Dated: November 16, 2018                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware                                 Isl Derek C. Abbott
                                              Derek C. Abbott (No. 3376)
                                              Morris, Nichols, Arsht & Tunnell LLP
                                              1201 North Market Street, 16th Floor
                                              P.O. Box 1347
                                              Wilmington, DE 19899-1347

          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I ce1tify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the States of New York and
New Jersey and the United States District Court for the Southern and Eastern Districts of New
York, and submit to the disciplinary jurisdiction of this Comt for any alleged misconduct which
occurs in the preparation of course of this action. I also c 1tify that I am generally familiar with
this Court's Local Rules and with the Standing Order fo istrict Comt Fund revised 8/31/16. I
fmther certify that the annual fee of $25.00 has be paid to the C erk of the Comt for the
District Comt.

Dated: November 16, 2018


                                                Eleven Times Square
                                                8th Avenue & 41st Street
                                                New York, NY 10036

                                ORDER GRANTING MOTION

IT IS HEREBY ORDERED that counsel's Motion for Admission pro hac vice is granted.
